Title: To Thomas Jefferson from Thomas Sandford, 3 February 1808
From: Sandford, Thomas
To: Jefferson, Thomas


                  
                     Sir.
                     Frankfort Feb. 3rd. 1808
                  
                  Mr. Bibb was yesterday made a Judge of the court of Appeals of Kentucky. The office of district attorney [be]comes consequently vacant. I therefore take the liberty of reminding you of Mr. Isham Talbot of this place whom I recommended for the occupancy of that office last winter.
                  If Colo. [James] Ta not have left the city before this reaches you I beg leave to refer you to him for a knowledge of the sound republican principles of this gentleman. I am Sir with high respect, your Obt Serv
                  
                     Thomas Sandford
                     
                  
               